2015 UT App 218



               THE UTAH COURT OF APPEALS

       HI-COUNTRY ESTATES HOMEOWNERS ASSOCIATION,
                   Plaintiff and Appellee,
                               v.
 THE JESSE RODNEY DANSIE LIVING TRUST, JESSE RODNEY DANSIE,
BOYD DANSIE, CLAUDIA J. DANSIE, RICHARD DANSIE, DIXIE DANSIE,
             JOYCE TAYLOR, AND BONNIE PARKIN,
                Defendants and Appellants.

                    Memorandum Decision
                       No. 20140572-CA
                     Filed August 27, 2015

         Third District Court, West Jordan Department
              The Honorable Barry G. Lawrence
                         No. 130407605

          John S. Flitton and Christie Babalis, Attorneys
                           for Appellants
           Tyler S. LaMarr and Douglas C. Shumway,
                     Attorneys for Appellee

JUDGE KATE A. TOOMEY authored this Memorandum Decision, in
 which JUDGES JAMES Z. DAVIS and STEPHEN L. ROTH concurred.

TOOMEY, Judge:

¶1    The Jesse Rodney Dansie Living Trust, Jessie Rodney
Dansie, Boyd Dansie, Claudia J. Dansie, Richard Dansie, Dixie
Dansie, Joyce Taylor, and Bonnie Parkin (collectively, the
Dansies) appeal from the district court’s entry of summary
judgment in favor of the Hi-Country Estates Homeowners
Association (the Association). We affirm.

¶2    In 2013, the Association filed a complaint against the
Dansies, seeking unpaid fees related to its provision of water to
the Dansies’ property and asserting a claim for unjust
             Hi-Country Estates v. Dansie Living Trust


enrichment. The Association moved for summary judgment on
its claims. It contended that pursuant to its bylaws, it was
authorized to levy assessments against the Dansies and their
property, which the Dansies failed to pay. The Association
further sought attorney fees and interest in accordance with its
bylaws and the Utah Community Association Act. As to its claim
for unjust enrichment, the Association argued it had conferred a
benefit upon the Dansies by providing water to extinguish a fire
on their property. The Dansies filed a cross-motion for summary
judgment, contending that a Well Lease Agreement exempted
them from paying the fees and the Association’s claims therefore
failed. The Dansies also asserted that a disputed issue of material
fact regarding the Association’s ledgers documenting the
amounts owed precluded summary judgment against them.

¶3    The district court denied the Dansies’ cross-motion,
granted the Association’s motion for summary judgment, and
awarded the Association attorney fees. The Dansies appeal.

                      I. Summary Judgment

¶4      The Dansies appear to argue that the district court
incorrectly granted summary judgment to the Association
because, under the Well Lease Agreement and the Amendment
to the Well Lease Agreement, they were not required to pay the
Association for water it provided to their property. But because
they inadequately briefed their arguments, the Dansies have not
carried their burden of persuasion on appeal. See State v. Thomas,
961 P.2d 299, 304–05 (Utah 1998).

¶5     The Utah Rules of Appellate Procedure require that an
appellant’s brief include, among other things, ‚citation to the
record showing that [each] issue was preserved in the trial
court,‛ Utah R. App. P. 24(a)(5)(A), ‚the standard of appellate
review with supporting authority,‛ id. R. 24(a)(5), and an
addendum including ‚those parts of the record on appeal that
are of central importance to the determination of the appeal,


20140572-CA                     2               2015 UT App 218
             Hi-Country Estates v. Dansie Living Trust


such as . . . the contract or document subject to construction,‛ id.
R. 24(a)(11)(C). Most importantly, the appellant’s brief must
‚contain the contentions and reasons of the appellant with
respect to the issues presented . . . with citations to the
authorities, statutes, and parts of the record relied on.‛ Id.
R. 24(a)(9). This means that an appellant’s argument must be
supported by ‚reasoned analysis‛ and may not simply ‚dump
the burden of argument and research‛ on the appellate court.
Thomas, 961 P.2d at 305 (citation and internal quotation marks
omitted). Furthermore, an appellant must address the basis for
the district court’s ruling. See Duchesne Land, LC v. Division of
Consumer Prot., 2011 UT App 153, ¶ 8, 257 P.3d 441. The Dansies
have not complied with these requirements and thus have failed
to carry their burden on appeal.

¶6      First, the Dansies fail to illuminate where in the record the
issues presented on appeal were preserved for appellate review.
This oversight matters because ‚*i+ssues that are not raised at
trial are usually deemed waived.‛ 438 Main St. v. Easy Heat, Inc.,
2004 UT 72, ¶ 51, 99 P.3d 801. Second, the Dansies do not
support their statement of the issues presented for review with
an explanation of the appropriate standards of review. Third, the
addendum to the Dansies’ brief does not contain the parts of the
record on appeal that are of central importance to their claims of
error in the district court’s order. Although they seem to contend
that the ‚controlling nature‛ of the Well Lease Agreement and
the Amendment to the Well Lease Agreement ‚preclude the
imposition of standby fees,‛ the Dansies fail to attach these
purportedly crucial documents to their brief.

¶7    Finally, the Dansies fail to support their arguments with
developed and reasoned legal analysis. Their brief is not
organized in a logical manner and their citations to the record
are often inaccurate. For example, although much of their
arguments hinge on this court’s decision in a related case, see
Hi-Country Estates Homeowners Ass’n v. Bagley & Co., 2011 UT



20140572-CA                      3               2015 UT App 218
             Hi-Country Estates v. Dansie Living Trust


App 252, 262 P.3d 1188, they neglect to engage in a substantive
discussion of that decision. Furthermore, despite what the
Dansies call ‚the direct relevance and controlling nature‛ of the
Well Lease Agreement and the Amendment to the Well Lease
Agreement, the Dansies offer little more than conclusory
statements in support of their arguments. Given the numerous
shortcomings in the Dansies’ briefing, we conclude that overall
they have not addressed the district court’s rulings and
reasoning in any way sufficient to demonstrate error.

¶8      Because of these briefing deficiencies, the Dansies have
effectively ‚dump*ed+ the burden of argument and research‛ on
this court. See Thomas, 961 P.2d at 305 (citation and internal
quotation marks omitted). We will not ‚‘do the heavy lifting’‛ of
establishing district court error for the appellants. See Niemela v.
Imperial Mfg., Inc., 2011 UT App 333, ¶ 24, 263 P.3d 1191 (quoting
State v. Robison, 2006 UT 65, ¶ 21, 147 P.3d 448). For these
reasons, we conclude the Dansies have not carried their burden
of persuasion on appeal.

                         II. Attorney Fees

¶9     First, the Dansies also appear to challenge the district
court’s award of attorney fees to the Association. But because
they challenge only one of the court’s grounds for awarding the
Association fees, we do not address the merits of this issue.

¶10 ‚This court will not reverse a ruling of the trial court that
rests on independent alternative grounds where the appellant
challenges only one of those grounds.‛ Salt Lake County v. Butler,
Crockett & Walsh Dev. Corp., 2013 UT App 30, ¶ 28, 297 P.3d 38.
The district court awarded the Association its attorney fees and
costs based on both the Association’s bylaws and the Utah
Community Association Act. The Dansies, however, challenge
only the statutory basis for the attorney-fees award. Because the
Dansies have not challenged the alternative basis for the award




20140572-CA                     4                2015 UT App 218
             Hi-Country Estates v. Dansie Living Trust


of attorney fees, we affirm the district court’s order without
reaching the merits of that decision. See id.

¶11 Second, the Association requests that this court award it
the fees and costs it incurred in defending this action on appeal.
‚*W+hen a party who received attorney fees below prevails on
appeal, the party is also entitled to fees reasonably incurred on
appeal.‛ See id. ¶ 39 (alteration in original) (citation and internal
quotation marks omitted). Hence, the Association, as the
prevailing party, is entitled to an award of attorney fees and
costs reasonably incurred on appeal.

¶12 In sum, because the Dansies have not carried their burden
of persuasion on appeal, we affirm the district court’s order
granting the Association’s motion for summary judgment,
denying the Dansies’ cross-motion for summary judgment, and
awarding attorney fees to the Association. As the prevailing
party, the Association is entitled to its attorney fees and costs on
appeal, and we remand to the district court for the limited
purpose of calculating the Association’s fees and costs
reasonably incurred on appeal.




20140572-CA                      5               2015 UT App 218